Citation Nr: 1206048	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-27 182	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a nasal fracture with congestion.

2.  Entitlement to service connection for a urinary tract infection with bladder and kidney infections.

3.  Entitlement to a rating in excess of 10 percent for migraine headaches, prior to March 5, 2010

4.  Entitlement to a rating in excess of 30 percent for migraine headaches, from March 5, 2010.

5.  Entitlement to a compensable initial evaluation for sleepwalking.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1996 and from May 2000 to March 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Milwaukee, Wisconsin, respectively.  

The April 2006 rating decision, in pertinent part, denied service connection for residuals of a nasal fracture with congestion, and for a urinary tract infection with bladder and kidney infections.  In addition, the rating decision granted service connection for sleepwalking, and assigned a noncompensable initial rating.  The August 2008 rating decision assigned a 10 percent evaluation for migraine headaches.  During the pendency of the appeal, a September 2011 rating decision assigned a 30 percent evaluation for migraine headaches, effective March 5, 2010.


FINDING OF FACT

On November 3, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


